RATTET PLLC
Attorneys for the Debtor
202 Mamaroneck Avenue
White Plains, New York 10601
(914) 381-7400
Robert L. Rattet, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:

HEADLESS HORSEMAN ENTITIES, INC,                                         Chapter 11
                                                                         Case No. 12-24137(RDD)
                                            Debtor.
-----------------------------------------------------------X


                                DISCLOSURE STATEMENT

I. INTRODUCTION

        The above-captioned debtor and debtor-in-possession, Headless Horseman Entities,

Inc. (the “Debtor”) submits this Disclosure Statement (“Disclosure Statement”) pursuant

to Section 1125(b) of the Bankruptcy Code and Bankruptcy Rule 3017 in connection with its

Chapter 11 Liquidating Plan (“Plan”) dated December 9, 2019 to all known holders of

Claims1 against or Interests in the Debtor in order to adequately disclose information deemed

to be material, important and necessary for the Debtor’s creditors to make a reasonably

informed judgment about the Plan. A copy of the Plan is attached hereto as Exhibit “A.”




1 Unless otherwise defined herein, capitalized terms shall have the same meaning ascribed to them in the Plan.
         The Bankruptcy Court has scheduled a hearing to consider confirmation of the Plan

for February __, 2020 at 10:00 a.m. (the “Confirmation Hearing”). Under Section 1126(b)

of the Bankruptcy Code, only Classes of Allowed Claims that are “impaired” under the Plan,

as defined by Section 1124 of the Bankruptcy Code, are entitled to vote on the Plan.

Generally, a Class is impaired if its legal, contractual or equitable rights are altered under the

Plan. Class 4 Unsecured Creditors under the Plan are impaired and therefore are entitled to

vote.

         To be accepted by a Class, the Plan must be accepted by more than one half in

number and two-thirds in dollar amount of the Allowed Claims actually voting in such

Class.

         Accompanying this Disclosure Statement are copies of the following documents

(Exhibits A and B):

         A.     The Plan; and
         B.     Estimated Plan Distribution Analysis.

     THE COURT HAS NOT APPROVED THE PLAN AND THIS DISCLOSURE
STATEMENT IS NOT TO BE CONSTRUED AS AN ENDORSEMENT OF THE
PLAN BY THE BANKRUPTCY COURT. CREDITORS ARE URGED TO CONSULT
WITH THEIR COUNSEL REGARDING THE PLAN.
     BALLOTS ACCEPTING OR REJECTING THE PLAN MUST BE MAILED
OR HAND DELIVERED (FAXED OR E-MAILED BALLOTS WILL NOT BE
COUNTED) TO RATTET PLLC, 202 MAMARONECK AVENUE, WHITE PLAINS,
NEW YORK 10601, ATTENTION: ROBERT L. RATTET, ESQ. SO AS TO BE
RECEIVED ON OR BEFORE 4:00 P.M. EASTERN TIME, ON FENRUARY __, 2020
FOR THEM TO BE CONSIDERED.
         YOUR VOTE ON THE PLAN IS IMPORTANT.




                                               2
                                          I. INTRODUCTION

   A. Background

       The Debtor is a single asset real estate entity, formed in or about 1995 which owns

and leases certain improved real estate located at 410 North Broadway, Sleepy Hollow,

New York (“Property”). The Debtor acquired the Property in 1995. The Property currently

consists of 1 improved and 9 unimproved tax lots.

       When the Debtor acquired the Property from the Schlegel family, the Property and

gas station located thereon were in a state of disrepair, requiring substantial improvement

and renovation. In addition, in order to realize the potential value of the Property, the 9

unimproved tax lots, which comprise a substantial portion of the Property, needed to be

improved and developed.

       Unfortunately, the Property was never able to be developed by the Debtor due to

continuous resistance and difficulties encountered by the Debtor in dealing with the Village

of Sleepy Hollow (“Village”) when it attempted to renovate the existing gas station and

surrounding 9 contiguous tax lots which comprise the Property.

       At one point in the mid-90’s, the Debtor obtained initial approvals from the Village

to renovate and expand the gas station. However, the Village failed to extend the

application’s expiration and otherwise hindered the Debtor’s attempts to improve the

Property and continues to do so to this day.

       As a result, the Debtor was only able to lease out the gas station for below market

rent, and the value of the Property since the Debtor acquired it has always been

substantially less than the value the Village and the Town of Mt. Pleasant (the “Town”)




                                                  3
have assessed the Debtor for real estate taxes.

       As a result of such over-taxation, the Debtor , for each year going back to at least

1994 with respect to the Village, and 2008 with respect to the Town, has filed tax certiorari

proceedings. Notwithstanding, neither the Village or the Town have ever remedied the

overvaluation problem, have continued to over assess the Property and overtax the Debtor

and haver further refused to issue tax certiorari refunds or setoff/credits.

       This was the driving factor precipitating both the prior Chapter 11 filing in 2005

(see below) and the present case.

       Moreover, the Debtor had, until just 2 years ago, been plagued with title issues since

it took title to the Premises in 1995. These title issues have historically prevented the

Debtor from refinancing the Schlegel mortgage (described below), selling and/ or

upgrading the improvements which would in turn generate more revenues.

       The Debtor leases the gas station located on a small lot on the Property to AP

Petroleums Corp. pursuant to a fifteen (15) year written lease which currently has three (3)

years remaining on its term (the “Lease”).

       On December 8, 2005, the Debtor filed a Chapter 11 bankruptcy case in this Court

under Case number 05-27039(ASH) (the “Prior Chapter 11 Case”) and confirmed a chapter

11 plan of reorganization on March 1, 2007 (the “Prior Confirmed Plan”).

       Subsequent to confirming said plan, the Debtor anticipated curing the title defects

and upgrading the Premises so that it could increase the cash flow and value of the Property

and make its plan payments to the Town and Village, respectively. However, the Debtor

was unable to complete this work before cash flow shortages ensued once more. The

Debtor defaulted on its payments to the local taxing authorities and under the Prior


                                                  4
Confirmed Plan and a tax foreclosure was commenced.

       This situation was exacerbated by creditor activity (seeking to enforce a judgment

against a different entity owned by the deponent) which restrained the monthly rental

payments from the Debtor’s tenant, albeit improperly, which resulted in a complete cash

flow stoppage.

       In the instant Chapter 11 Case, the Debtor finally rectified the title defects so that it

may now obtain a refinance for funding the Plan and has been working feverishly with its

professionals to determine and resolve the years and years of tax certiorari claims for

refunds, setoffs and credits against the Town and the Village, respectively.

       The Debtor has to date been unable to resolve its real estate tax disputes with the

Town and Village, as the Town, in particular, has required that the Debtor first satisfy all of

their Claims (approximately $375,000 from the Prior Chapter 11 case and approximately

$300,000 from 2007 through the Petition Date) prior to considering the Debtor’s tax

certiorari claims. This has thrown the Debtor into a “catch 22”, as it needs the tax certiorari

refunds and setoff claims to be applied in order to effectuate the Refinance (as defined in

the Plan).

       The Debtor, despite its continued protests and certiorari claims, has remained

current in all of its real estate tax obligations during the Chapter 11 Case. The Debtor is

currently attempting to globally resolve its tax certiorari issues with the Town and Village

without the need for litigation and/or determination by the Bankruptcy Court under Section

505 of the Bankruptcy Code.




                                                  5
The Chapter 11 Filing

         In order to reorganize and restructure its affairs, on December 21, 2012, (the “Petition

  Date”), the Debtor filed a voluntary petition for reorganization pursuant to Chapter 11 of the

  Bankruptcy Code. The Debtor has continued in possession of its property and the management

  of its business affairs as a debtor-in-possession pursuant to Sections 1107 and 1108 of the

  Bankruptcy Code.

         1. Employment of the Debtor’s Professionals

         On January 8, 2013 the Debtor filed an application to retain DelBello Donnellan

  Weingarten Wise & Wiederkehr, LLP as its bankruptcy counsel. On January 23, 2013, the

  Court entered an order authorizing the retention of the DelBello firm. On April 4, 2013, the

  Court entered an order authorizing Colasanti & Iurato, LLP as accountants to the Debtor. On

  May 16, 2013, the Court entered an order authorizing Joseph St. Onge as special tax certiorari

  counsel to the Debtor. On April 12, 2019, the Court entered an order authorizing Rattet PLLC

  to be retained as substitute counsel for the Debtor nunc pro tunc as of March 26, 2019.

         2. Filing of Schedules of Assets and Liabilities and Statement of Financial Affairs

         On January 9, 2013 the Debtor filed its Schedules of Assets and Liabilities, together

  with its Statement of Financial Affairs (collectively, the “Schedules”). The Debtor’s

  Schedules are available on the Bankruptcy Court’s website: www.nysb.uscourts.gov.

  (login/password required).

         3. Establishment of a Claims Bar Date and Claims Process; No Avoidance Actions

         Pursuant to an Order of the Bankruptcy Court, May 3, 2013 was established as the last

  date by which creditors may file proofs of claim in the Chapter 11 case (“Bar Date”), and




                                               6
   subsequently notice of the Bar Date was served on all creditors listed on the Debtor’s creditor

   matrix filed with the Bankruptcy Court as well as parties filing notices of appearance and

   creditors who had previously filed a proof of claim in the case.

           The Debtor, together with current counsel, has reviewed all Claims filed. Subject only

   to the results of the Debtor’s negotiations with the Town and Village as described above, and

   the Claims of the Town and Village, respectively, the Debtor at this point does not anticipate

   objecting to any other Claims, nor does the Debtor intend to bring any avoidance actions under

   Chapter 5 of the Bankruptcy Code.

           4.   The Debtor’s Operations.

           The Debtor continues to receive rent from its tenant and pay its ongoing post-Petition

   Date taxes in full.

                             II. THE PLAN OF REORGANIZATION

        THE FOLLOWING IS A SUMMARY OF THE PLAN; THE TERMS OF THE PLAN
   GOVERN, AS THE PLAN REPRESENTS A PROPOSED LEGALLY BINDING
   AGREEMENT. CREDITORS ARE URGED TO CONSULT WITH THEIR COUNSEL IN
   ORDER TO FULLY UNDERSTAND THE PLAN AND TO MAKE AN INFORMED
   JUDGMENT CONCERNING IT.


       The Plan will be funded with (a) the Debtor’s cash on hand on the Confirmation Date and

the net proceeds from the Sale. These funds are expected to be sufficient to pay all Allowed

Administrative, Priority Claims, Secured and Unsecured Claims, and the Disbursing Agent shall

effectuate all payments due under the Plan. THE DEBTOR STRONGLY RECOMMENDS

THAT CREDITORS ACCEPT THE PLAN.




                                                 7
            A.       Treatment of Unclassified Claims Under the Plan

            1.     Allowed Administrative Claims other than Claims of Professionals: The Debtor

    has remained current in its post-Petition Date expenses and, therefore, does not anticipate any

    Allowed Administrative Claims on the Confirmation Date with the exception of

    Administrative Claims of its retained Professionals. However, to the extent that any such

    Claims should exist, they shall be paid in the ordinary course and according to the terms and

    conditions of the respective contracts underlying such Claims.

             2.    Allowed Administrative Claims of Professionals: Allowed Administrative

    Claims of Professionals shall be paid, in full, in Cash, upon the later of (i) allowance by the

    Court pursuant to Section 330 of the Bankruptcy Code or (ii) the Effective Date. The

    Administrative Claims of Professionals consist of those of (a) Rattet PLLC, substitute

    attorneys for the Debtor, in the estimated amount, as of the Confirmation Date, of $22,500,

    (b) Colasanti & Iurato, LLP, accountants for the Debtor, in the estimated net outstanding

    amount, as of the Confirmation Date, of $15,000 and (c) Joseph St. Onge, whose Claim is

    undeterminable at this time and will be based upon the Debtor’s savings realized from its tax

    certiorari Claims, subject to the terms of his Court approved retainer agreement as may be

    modified by the Debtor and said Professional 1.




1
  The retention agreement provides for such Professional to receive an amount equal to 33% of actual tax savings
received by the Debtor as a result of his services. The parties expect to agree to a reduced compensation
arrangement in order to accommodate the debtor and the estate. Such modified arrangement will be reflected in any
fee application brought by Mr. St. Onge.


                                                        8
    3.        United States Trustee’s Fees: Under the Plan, all United States Trustee statutory

fees arising under 28 U.S.C. § 1930 and 31 U.S.C. §3717 shall be paid in full, in Cash, in

such amount as they are incurred in the ordinary course of business by the Debtor. The

Debtor shall be responsible for the payment of United States Trustee quarterly fees through

the entry of a final decree closing the Chapter 11 Case. The Debtor is current in the payment

of all United States Trustee fees to date.

    4.        Allowed Administrative and Priority Tax Claims: The Debtor shall pay, in full

and in cash, all Allowed Administrative (if any) and Priority tax Claims pursuant to Section

507(a)(8) of the Bankruptcy Code) within ten (10) days after the Effective Date. The

Priority tax Claims consist of the Claims of the New York Department of Taxation and

Finance in the Allowed amount of $1,059.42.

         B.       Treatment of Classes Under the Plan

         CLASS 1 – Priority Claims: Class 1 consists of the Allowed Priority Claims other

than Allowed Tax Claims. Class 1 Claims total in the aggregate approximately $0. Class 1

Claims, if any, will be paid in full in Cash on or shortly after the Effective Date. The

Allowed Class 1 Claims are unimpaired and, as such, the holders of such Allowed Claims

shall be deemed to accept the Plan.

         CLASS 2 – Allowed Secured Claims of Town of Mt. Pleasant (the “Town”). Class

2 consists of the Allowed Secured Claims of the Town. The Town claims it is currently

owed, the sum of $685,023.13. The Debtor disputes this amount, claiming it has setoffs and

claims for refunds arising out of its pending tax certiorari proceedings. The Debtor

estimates the Allowed amount of the Town’s Class 2 Claim to be $300,000. Under the Plan,

                                                9
the holder of Class 2 Secured Claims shall be paid the full amount of its Allowed Claim,

together with statutory interest thereon through and including the date the allowed Claim is

paid in full, upon the later to occur of (a) determination of the amount of the Allowed Claim

pursuant to a Final Order of the Bankruptcy Court or (b) the Sale Closing Date. Class 2

Claims are unimpaired and deemed to accept the Plan.

        CLASS 3 – Allowed Secured Claims of the Village of Sleepy Hollow (the

“Village”). Class 3 consists of the Allowed Secured Claims of the Village. The Village

claims it is currently owed, the sum of $156,540.96. The Debtor disputes this amount,

claiming it has setoffs and claims for refunds arising out of its pending tax certiorari

proceedings. The Debtor estimates the Allowed amount of the Village’s Class 3 Claim to

be $100,000. Under the Plan, the holder of Class 3 Secured Claims shall be paid the full

amount of its Allowed Claim, together with statutory interest thereon through and including

the date the allowed Claim is paid in full, upon the later to occur of (a) determination of the

amount of the Allowed Claim pursuant to a Final Order of the Bankruptcy Court or (b) the

Sale Closing Date. Class 3 Claims are unimpaired and deemed to accept the Plan.

         CLASS 4 – General Unsecured Claims: Class 4 consists of the holders of Allowed

Unsecured Claims, which total approximately $10,000. Each holder of an Allowed Class 4

Unsecured Claim, if any, shall be paid in full, with no interest thereon on or shortly after

the Effective Date in full and final satisfaction of Class 4 Claims. Allowed Class 4 Claims,

if any, are impaired under the Plan.

         CLASS 5 – Equity Interests: Class 5 consists of the Interests of Wayne Jeffers, Sr.,

the holder of 100% of the equity Interests in the Debtor. The holder of the Class 5 Interests

shall receive no distribution on account of his Interests. Class 5 Interests are deemed to reject
                                              10
the Plan.

       C.     Provisions Regarding Corporate Governance and Management of the
              Debtor Post-Confirmation

       Means for Implementation. The Plan shall be funded (a) with the Debtor’s

available cash on the Confirmation Date and (b) the proceeds from the Sale.

        Sale of the Property. The Property shall be sold pursuant to Bankruptcy Code

Sections 363 and 1123(a)(5), free and clear of any and all Liens, Claims, and

encumbrances (except for Assumed Contracts) to the fullest extent provided by the

Bankruptcy Code or other applicable law.

        Vesting of Assets. Except as otherwise provided in the Plan, on the Sale Closing

Date, to the fullest extent provided by the Bankruptcy Code or other applicable law, the

Property shall vest in the Purchaser free and clear of all Liens, Claims and encumbrances

(other than Assumed Contracts), and any other Liens, Claims and encumbrances that

have not been expressly preserved under the Plan shall attach to the Sale proceeds as of

such date.

        Transfer Taxes. Pursuant to Section 1146(a) of the Bankruptcy Code, any

issuance, transfers or exchange of property under the Plan and the making or delivery of

an instrument of transfer of property or otherwise under the Plan, including the Sale

shall not be subject to any stamp, real estate transfer, mortgage recording, or other

similar tax or governmental assessment in the United States or by any other

governmental unit, and the Confirmation Order shall direct and be deemed to direct the

appropriate federal, state or local (domestic or foreign) governmental officials or agents

to forgo the collection of any such tax or governmental assessment and to accept for

                                             11
filing and recordation instruments or other documents pursuant to or in connection with

such transfers of property without the payment of any such tax or governmental

assessment. Such exemption specifically applies, without limitation, to any sale of the

Property under the Plan to the Purchaser.

          Post-confirmation Management of Debtor.         Following the Effective Date,

Wayne Jefffers shall continue to serve as President of the Debtor at a compensation of $0 per

annum.

          Corporate Action. Upon the entry of the Confirmation Order, all matters

provided under the Plan involving the corporate structure of the Debtor shall be deemed

authorized and approved without any requirement of further action by the Debtor, the Debtor’s

shareholders and/or members, or the Debtor’s boards of directors, managers, and/or managing

members.

         D.    Resolution Of Disputed Claims & Reserves

         (a)   Objections. An objection to or determination of the allowance of a Claim or

Administrative Claim shall be in writing and may be filed with the Bankruptcy Court by

the Debtor or any other party in interest on or before the Effective Date, subject to an

extension of such deadline by the Bankruptcy Court, for cause.

         (b)   Amendment of Claims. A Claim may be amended after the Confirmation Date

only as agreed upon by the Debtor and the holder of such Claim and as approved by the

Bankruptcy Court or as otherwise permitted by the Code and Bankruptcy Rules.

         (c)   Reserve for Disputed Claims. The Debtor shall reserve, on account of each

holder of a Disputed Claim, that property which would otherwise be distributable to such
                                              12
holder on such date and thereafter were such Disputed Claim an Allowed Claim on the

Effective Date, or such other property as the holder of such Disputed Claim and the Debtor

may agree upon. The cash so reserved for the holder, to the extent such Disputed Claim is

Allowed, and only after such Disputed Claim becomes a subsequently Allowed Claim, shall

thereafter be distributed as provided in the Plan to such holder, in the amount allocable under

the Plan to such Allowed Claim.

       (d)     Claims Estimation. The Debtor may, at any time, request that the Bankruptcy

Court estimate any Disputed Claim pursuant to Section 502(c) of the Bankruptcy Code,

regardless of whether the Debtor has previously objected to such Claim, and the Bankruptcy

Court retains jurisdiction to estimate any Claim at any time, including, without limitation,

during litigation concerning any objection to such Claim. In the event that the Bankruptcy

Court estimates any Disputed Claim, that estimated amount constitutes either the Allowed

amount of such Claim or a maximum limitation on such Claim, as determined by the

Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such Claim,

the Debtor may elect to pursue any supplemental proceedings to object to any ultimate

payment of such Claim.

       (e)     Distributions to Holders of Subsequently Allowed Claims. Unless another date

is agreed on by the Debtor and the holder of a particular subsequently Allowed Claim, the

Debtor shall, within ten (10) days after an Order resolving the Disputed Claim becomes a

Final Order, distribute to such holder with respect to such subsequently Allowed Claim that

amount, in cash, from the cash held in reserve for such holder and, to the extent such reserve

is insufficient, from any other source of cash otherwise available to the Debtor, equal to that

                                             13
amount of cash which would have been distributed to such holder from the Effective Date

through such distribution date had such holder's subsequently Allowed Claim been an

Allowed Claim on the Effective Date. The holder of a subsequently Allowed Claim shall not

be entitled to any interest on the Allowed Amount of its Claim.

       (f)     Disputes Regarding Rights to Payments or Distribution. In the event of any

dispute between and among claimants (including the entity or entities asserting the right to

receive the disputed payment or distribution) as to the right of any entity to receive or retain

any payment or distribution to be made to such entity under the Plan, the Debtor may, in lieu

of making such payment or distribution to such entity, remit the disputed portion of the

Claim into an escrow account or to a distribution as ordered by a court of competent

jurisdiction as the interested parties to such dispute may otherwise agree among themselves.

Notwithstanding anything to the contrary, the Debtor shall make distributions on account of

the undisputed portion of a Claim to such claimants.

       (g)     Claims Procedures Not Exclusive. All of the aforementioned Claims objection,

estimation and resolution procedures are cumulative and not necessarily exclusive of one

another. On and after the Effective Date, Claims which have been estimated may

subsequently be compromised, settled, withdrawn, or otherwise resolved without further

order of the Bankruptcy Court.

       E. Amendment, Modification, Withdrawal or Revocation of the Plan.

       The Debtor reserves the right, in accordance with the Section 1127 of the Code, to

amend or modify the Plan and to seek the authorization of the Bankruptcy Court as may be

required.

                                              14
       The Debtor may withdraw or revoke the Plan prior to the Confirmation Date. If such

a withdrawal or revocation occurs, or if Confirmation does not occur, the Plan will be null

and void. In such event, nothing contained in the Plan will constitute a waiver or release of

any Claim by or against the Debtor or any other person or to prejudice in any manner the

rights of the Debtor or any other person in any further proceedings involving the Debtor.

       F. Unclaimed Property

       Except as otherwise provided herein, in the event any claimant fails to claim any

distribution within 120 days from the date of such distribution, such claimant shall forfeit all

rights thereto, and to any and all future payments, and thereafter the Claim for which such

cash was distributed shall be treated as a disallowed Claim. Distributions to Claimants entitled

thereto shall be sent to their last known address set forth on a proof of claim filed with the

Bankruptcy Court or, if no proof of claim is filed, on the Schedules filed by the Debtor or to

such other address as may be later designated by a creditor in writing. The Debtor shall use its

best efforts to obtain current addresses for all claimants. The Debtor shall notify the Debtor of

all returned distributions. All unclaimed cash shall be returned to the reorganized Debtor.

       G. Disbursing Agent. Rattet PLLC will be the distribution agent responsible for

making all distributions and maintaining the disputed Claims Reserve under the Plan. Unless

the Bankruptcy Court orders otherwise, the Disbursing Agent will not be bonded against the

faithful performance of its duties under the Plan.

        H. Discharge and Plan Injunction. The Debtor shall not receive a discharge

under Section 1141 of the Bankruptcy Code. Except as otherwise expressly provided in the

Plan, any and all entities who have held, hold or may hold Claims or Interests, including


                                              15
Administrative Claims, against or in the Debtor shall, as of the Effective Date, be enjoined

from:

        (a) commencing, conducting, or continuing, in any manner, any suit, action, or

other proceeding of any kind (including, without limitation, in any judicial, arbitral,

administrative or other forum) against the Debtor or reorganized Debtor with regard to such

entities’ Claim against the Debtor;

        (b) enforcing, levying, attaching (including, without limitation, any pre-judgment

attachment), collection or otherwise recovering by any manner or means, whether

directly or indirectly, or any judgment, award, decree, or order against the Debtor or

reorganized Debtor with regard to such entities’ Claim against the Debtor;

        (c) creating, perfecting or otherwise enforcing, in any manner, directly or

indirectly, any encumbrance of any kind against the Debtor or reorganized Debtor, the

property of the Debtor or reorganized Debtor, or any successor-in-interest to the

Debtor or reorganized Debtor with regard to such entities’ Claim against the Debtor;

        (d) asserting any set off, right of subrogation or recoupment of any kind, directly

or indirectly, against any obligation due the Debtor, the property of the Debtor, or any

successor- in-interest to the Debtor with regard to such entities’ Claim against the

Debtor; and

        (e) acting in any manner, in any place whatsoever, that does not conform to or

comply with the provisions of the Plan.

        I. Exculpation. Neither the Debtor nor any of its shareholders, officers, directors,

employees, attorneys, advisors, agents, representatives and assigns (the “Released

Parties”) shall have or incur any liability to any entity for any action taken or omitted to
                                             16
be taken in connection with or related to the formulation, preparation, dissemination,

Confirmation or consummation of the Plan, the Disclosure Statement or any contract,

instrument, release or other agreement or document created or entered into, or any other

action taken or omitted to be taken in connection with this chapter 11 case or the Plan

except with respect to its obligations under the Plan and any related agreement, with the

exception of any such act or omission taken in bad faith, willful misconduct, gross

negligence, breach of fiduciary duty, malpractice, fraud, criminal conduct, unauthorized

use of confidential information that causes damages, and/or ultra vires acts.

Notwithstanding any other provision hereof, nothing in Section 8.3 of the Plan shall (a)

effect a release of any claim by the United States Government or any of its agencies or

any state and local authority whatsoever, including, without limitation, any claim arising

under the Internal Revenue Code, the environmental laws or any criminal laws of the

United States or any state and local authority against the Debtor or any of the Released

Parties, nor shall anything in Section 8.3 of the Plan enjoin the United States or any state

or local authority from bringing any claim, suit, action or other proceedings against any

Released Party for any liability whatever, including, without limitation, any claim, suit or

action arising under the Internal Revenue Code, ERISA, the environmental laws or any

criminal laws of the United States or any state and local authority, including the New

York Tax Law, nor shall anything in Article VIII of the Plan exculpate any party from

any liability to the United States Government or any of its agencies, including

any state and local authority, including New York State Department of Taxation and

Finance whatsoever, including liabilities arising under the Internal Revenue Code,

ERISA, the environmental laws or any criminal laws of the United States or any state and
                                            17
local authority, including the New York Tax Law, against the Parties referred to herein,

or (b) limit the liability of the Debtor’s Professionals pursuant to Rule 1.8(h)(1) of the

New York Rules of Professional Conduct.

        J. Full and Final Satisfaction

        Pursuant to the Plan, all payments and all distributions thereunder shall be in full and

final satisfaction, settlement, release and discharge of all Claims and Interests, except as

otherwise provided in the Plan.

        K. Retention of Jurisdiction

        The Bankruptcy Court shall retain jurisdiction of the Chapter 11 case:

        (a) To determine all controversies relating to or concerning the allowance and/ or

distribution on account of such Claims or Interests, upon objection thereto, such Claims

by any party in interest, including the estimation of Claims under Section 502(c) of the

Code;

        (b) To determine requests for payment of Claims entitled to priority under Section

507(a)(2) of the Code, including any and all applications for compensation for professional

fees and expenses;

        (c) To determine any and all applications, adversary proceedings, and contested or

litigated matters over which the Bankruptcy Court has subject matter jurisdiction pursuant

to 28

U.S.C Sections 157 and 1334;

        (d) To determine all disputed, contingent or unliquidated Claims;

        (e) To determine requests to modify the Plan pursuant to Section 1127 of the Code


                                              18
or to remedy any defect or omission or reconcile any inconsistencies in this Plan or

Confirmation Order to the extent authorized by the Code;

       (f) To make such orders as are necessary or appropriate to carry out the

provisions of, and enforce, the Plan;

       (g) To resolve controversies and disputes regarding the interpretation or

enforcement of the terms of the Plan; and

       (h) To enter a final decree closing the Chapter 11 case.

       L. Contracts and Unexpired Leases

       Any unexpired lease or executory contract that has not been previously assumed,

rejected and/or modified by order of the Bankruptcy Court or has not naturally expired during

the course of the Chapter 11 case, including but not limited to the Lease, shall, as of the

Effective Date, be deemed to have been assumed by the Debtor and assigned to the Purchaser

at the Sale Closing Date. This shall include all modified contracts entered into concerning

equipment leases and financing between the debtor and equipment lessors. Because the Debtor

believes that it is current under such contracts, the Debtor does not anticipate any cure

payments due as a result of the assumption of the agreements. Parties to executory contracts

or unexpired leases must assert a cure payment owing (other than payments owing in

the ordinary course), before the Confirmation hearing date, subject to the Debtor’s right

to object to the assertion of such payment, or they will not receive a cure payment in

connection with such assumption.

       M. Post-Confirmation Fees, Final Decree

       The reasonable compensation and out-of-pocket expenses incurred post-


                                             19
Confirmation Date by the professionals retained in the Chapter 11 Case shall be paid by the

Debtor within ten (10) days upon presentation of invoices for such post-Confirmation Date

professional services. All disputes concerning post-Confirmation Date fees and expenses

shall be subject to Bankruptcy Court jurisdiction.

       A final decree shall be entered as soon as practicable after distributions have

commenced under the Plan.

       N. Continuation of Bankruptcy Stays

       All stays provided for in the Chapter 11 Case under Section 362 of the Bankruptcy

Code, or otherwise, and in existence on the Confirmation Date, shall remain in full force and

effect until the Effective Date.

       O. Avoidance and Recovery Actions

       As of and subject to the occurrence of the Effective Date, the Debtor will waive and

release any causes of action under Sections 544, 547, 548, 550, 551 and 553 of the Bankruptcy

Code, except that such waiver shall not extend to any defense asserted by the Debtor pursuant

to Section 502(d) of the Bankruptcy Code to a Claim. The Debtor believes, after a thorough

investigation and review with its counsel, that there are no such causes of action that would

provide a meaningful source of funds for the Debtor’s estate.

                             III.   FINANCIAL INFORMATION

       A. The Debtor’s Schedules of Assets and Liabilities. Schedules of the Debtor’s

assets and liabilities and monthly operating reports have been filed with the Clerk of the Court

and may be inspected by all interested parties.




                                             20
        B. The estimated amounts required to be paid on the Effective Date are:

Professional Fees & Expenses                                                         $25,000

Estimated Total Required on Effective Date ............................................ $25,000

The payments required on Confirmation shall be funded with the Debtor’s cash on hand.

        C. Chapter 7 Liquidation Analysis. If this case were converted to a case under

Chapter 7 of the Bankruptcy Code and the Debtor’s assets were liquidated by a Chapter 7

trustee, the holders of Class 2 Unsecured Claims would receive no distribution. Thus, the

Debtor believes that the Plan satisfies the “best interests of creditors” test under Section

1129(a)(7) of the Code. As clearly set forth in the liquidation analysis prepared by the

Debtor and annexed hereto as Exhibit “C”, in a Chapter 7 liquidation, the Administrative

Claims would be substantially higher than in a Chapter 11 due a variety of factors. First, a

Chapter 7 trustee would be entitled to earn commissions and would hire his/her own

professionals (e.g. legal counsel and financial advisor), which would result in additional

expenses payable from the estate. In addition, the $200,000 DIP Loan Claim, the $75,000 in

Professional Fees and the approximate $800,000 in Priority Claims would all be payable

ahead of Unsecured Claims. These substantial additional Claims mean that there would be

no distribution to unsecured creditors in the event of a liquidation. Therefore, the Debtor

has satisfied Section 1129(a)(7) of the Bankruptcy Code, which requires that creditors

receive a recovery under the Plan as they would receive in a hypothetical Chapter 7 case.

Under the Plan, Unsecured Creditors are receiving, one time, cash equal to 100% of the full

amount of their Allowed Claims.




                                                   21
     THE DEBTOR THEREFORE STRONGLY RECOMMENDS
ACCEPTANCE OF THE PLAN. CREDITORS ARE URGED TO CONSULT WITH
THEIR ATTORNEYS AND AMONGST THEMSELVES IN DETERMINING
WHETHER TO ACCEPT OR REJECT THE PLAN.


                            IV. CONFIRMATION PROCEDURE

       A. Time to Vote. Pursuant to a Court order, ballots on the Debtor’s Plan must be

filed on or before February __, 2020. All ballots should be properly completed as to whether

the creditor accepts or rejects the Plan and be forwarded, in accordance with the instructions

on the ballot, to Rattet PLLC, 202 Mamaroneck Avenue, Suite 300, White Plains, New York

10601, Attn: Robert L. Rattet, Esq.

       B. Solicitation of Votes. Any holder of a Claim in Class 2 is entitled to vote if

either (i) such holder's Claim has been scheduled by the Debtor in the Schedules filed with

the Bankruptcy Court (provided that such Claim has not been scheduled as disputed,

contingent or unliquidated), or (ii) such holder has filed a proof of Claim on or before June

29, 2012, the Bar Date (or, if not filed by such date, any proof of Claim filed with leave of

the Bankruptcy Court), unless an objection to such Claim has been duly filed, or if the

Bankruptcy Court has provisionally allowed the Claim for voting purposes. A vote may be

disregarded if the Bankruptcy Court determines, after notice and a hearing, that an

acceptance or rejection was not solicited or procured or made in good faith or in accordance

with the provisions of the Bankruptcy Code.

       C. Acceptance. Class 4 will be deemed to have accepted the Plan if the Plan is

accepted by at least two-thirds in dollar amount and more than one-half in number of the

holders of Claims actually voting of such Class. Any ballot which is executed by the holder

                                              22
of an Allowed Claim or Interest, but which does not indicate an acceptance or rejection of

the Plan, shall be deemed neither an acceptance nor a rejection of the Plan.

       D. Confirmation Hearing. The Code requires the Bankruptcy Court to hold a

hearing on the Debtor’s request for Confirmation of the Plan after the ballots have been cast.

The Confirmation Hearing has been scheduled for February __, 2020 at 10:00 a.m. in the

United States Bankruptcy Court for the Southern District of New York, 300 Quarropas

Street, Courtroom 118, White Plains, New York 10601, set forth on the Order which

accompanies this Disclosure Statement. The Confirmation Hearing may be adjourned from

time to time by the Bankruptcy Court without further notice except for an announcement of

the adjournment made at the Confirmation Hearing. At the Confirmation Hearing, the

Bankruptcy Court will (a) determine, of a final basis, whether this Disclosure Statement

contains adequate information for the purpose of Section 1121 of the Code, and (b)(i)

determine whether the Plan has been accepted by the requisite majorities of each voting

class; (ii) hear and determine all objections to the confirmation of the Plan; (iii) determine

whether the Plan meets the requirements of the Bankruptcy Code and has been proposed in

good faith; and (iv) confirm or refuse to confirm the Plan.

       E. Time to Objection to Disclosure Statement and the Plan. The last date to

object to confirmation of the Plan is February __, 2020. Objections must be filed and served

as set forth in the Order accompanying the Disclosure Statement.




                                              23
          F. Statutory Requirements for Confirmation of the Plan

          At the Confirmation Hearing, the Debtor will request that the Bankruptcy Court

determine that the Plan satisfies the requirements of Section 1129 of the Bankruptcy Code. If

it does so, the Bankruptcy Court shall enter an order confirming the Plan. Some of the

applicable requirements of Section 1129 of the Bankruptcy Code are as follows:

          (a)   The Plan must comply with the applicable provisions of the Bankruptcy Code;

          (b)   The Debtor must have complied with the applicable provisions of the
                Bankruptcy

Code;

          (c)   The Plan has been proposed in good faith and not by any means forbidden by
                law;

          (d)   Any payment made or promised to be made by the Debtor under the Plan for

services or for costs and expenses in, or in connection with, the Chapter 11 case, or in

connection with the Plan and incident to the Chapter 11 case, has been disclosed to the

Bankruptcy Court, and any such payment made before confirmation of the Plan is reasonable,

or if such payment is to be fixed after confirmation of the Plan, such payment is subject to the

approval of the Bankruptcy Court as reasonable;

          (e)   The Debtor has disclosed the identity and affiliation of any individual proposed

to serve, after confirmation of the Plan, as a director, officer, or voting trustee of the Debtor

under the Plan. Moreover, the appointment to, or continuance in, such office of such

individual, is consistent with the interests of holders of Claims and Interests and with public

policy.

          (f)   Feasibility: The Bankruptcy Code requires that in order to confirm the Plan,
                the

                                              24
Bankruptcy Court must find that confirmation of the Plan is not likely to be followed by

liquidation or the need for further financial reorganization of the Debtor (the “Feasibility

Test”).

          For a plan to meet the Feasibility Test, the Bankruptcy Court must find that the Debtor

will possess the resources to meet its obligations under the Plan. The Debtor intends to show

that it will have sufficient funds on hand at Confirmation and at the Sale Closing Date to

satisfy its Cash obligations under the Plan and as such, the feasibility requirement would be

satisfied.

          The Debtor believes that the Plan satisfies all of the statutory requirements of Chapter

11 of the Code, including the Feasibility Test, that it is “fair and equitable,” “does not

discriminate unfairly,” and has been proposed in good faith.

          (g) Absolute Priority Rule. A plan cannot be confirmed under Section 1129 of the

Bankruptcy Code if it provides for the retention of interests by the equity holders on account

of such interests while senior classes of claims do not receive full payment. Since the Plan

provides for 100% distribution to all Allowed Claims, and the Interests shall receive no

distribution, the Plan satisfies the absolute priority rule.

          Objections to Confirmation. Objections to confirmation must be in writing and

specify in detail the name and address of the objector, all grounds for the objection and the

amount of the Claim held by the objector. Any such objection must be filed with the

Bankruptcy Court and served upon the following, with a copy to the Bankruptcy Court’s

chambers, so that it is received by them on or before August 21, 2014, as set forth in the

Order which accompanies this Disclosure Statement:

                                                25
                                      RATTET PLLC
                                  Attorneys for the Debtor
                              202 Mamaroneck Avenue, Suite 300
                              White Plains, New York 10601
                                  Attn: Robert L. Rattet, Esq.

       Objections to confirmation of the Plan are governed by Federal Rule of Bankruptcy

Procedure 9014.

       G. Continuation of Bankruptcy Stays

       All stays provided for in the Chapter 11 Case under Section 362 of the Bankruptcy

Code, or otherwise, and in existence on the Confirmation Date, shall remain in full force

and effect until the Effective Date.

       H. Conditions to Effective Date of the Plan

       The Plan shall not become effective unless and until the Confirmation Order in form

and substance reasonably acceptable to the Debtor and the United States Trustee shall have

been entered by the Bankruptcy Court and shall have become a Final Order.

V. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
  PLAN.

       If the Plan is not confirmed and consummated the alternatives include: (i) preparation

and presentation of an alternative plan of reorganization; (ii) liquidation of the Debtor under

Chapter 7 of the Bankruptcy Code; or (iii) dismissal of the Chapter 11 Case, which would

result in all creditor claims and rights of collection and enforcement being restored in full.

VI. POST-CONFIRMATION

       The Debtor shall be responsible for filing post-Confirmation Date reports with the

Bankruptcy Court and shall pay all quarterly fees required under 28 U.S.C. Section

                                              26
1930(a)(6) and 31 U.S.C. §3717 until the earlier of (a) conversion or dismissal of the

Chapter 11 Case or (b) entry of a final decree closing the Chapter 11 Case.

         The Debtor shall also be responsible for the filing of pre-Confirmation and post-

Confirmation reports, until a final decree is entered. A final decree shall be entered as soon as

practicable after distributions have commenced under the Plan.

VII. TAX CONSEQUENCES

    A.          Tax Consequences of Confirmation. Confirmation may have federal

income tax consequences for the Debtor and holders of Claims and Interests. The Debtor has

not obtained and does not intend to request a ruling from the Internal Revenue Service (the

"IRS"), nor has the Debtor obtained an opinion of counsel with respect to any tax matters.

Any federal income tax matters raised by confirmation of the Plan are governed by the

Internal Revenue Code and the regulations promulgated thereunder. The Debtor, creditors

and holders of Interests are urged to consult their own counsel and tax advisors as to the

consequences to them, under federal and applicable state, local and foreign tax laws, of the Plan.

The following is intended to be a summary only and not a substitute for careful tax planning with a

tax professional. The federal, state and local tax consequences of the Plan may be complex in some

circumstances and, in some cases, uncertain. Accordingly, each holder of a Claim or Interest is

strongly urged to consult with his or her own tax advisor regarding the federal, state and local tax

consequences of the Plan, including but not limited to the receipt of cash under this Plan.

    B.          Tax Consequences to the Debtor. The Debtor may not recognize income

as a result of the discharge of debt pursuant to the Plan because Section 108 of the Internal

Revenue Code provides that taxpayers in bankruptcy cases do not recognize income from

discharge of indebtedness. However, a taxpayer is required to reduce its "tax attributes" by
                                                 27
the amount of the debt discharged. Tax attributes are reduced in the following order: (i) net

operating losses; (ii) general business credits; (iii) capital loss carryovers; (iv) basis in

assets; (v) passive activity loss and credit carryovers; and (vi) foreign tax credit carryovers.

VIII. RECOMMENDATION

         The Debtor believes that Confirmation of the Plan is preferable to any of the

alternatives described above. The Plan will provide greater recoveries than those available in

liquidation to all holders of Claims. Any other alternative would cause significant delay and

uncertainty, as well as substantial administrative costs.

THUS, THE DEBTOR STRONGLY RECOMMENDS HOLDERS OF ALL CLAIMS VOTE
TO ACCEPT THE PLAN. THE FOREGOING IS A BRIEF SUMMARY OF THE PLAN
AND SHOULD NOT BE RELIED ON FOR VOTING PURPOSES. THE PLAN
REPRESENTS A PROPOSED LEGALLY BINDING AGREEMENT BETWEEN THE
DEBTOR AND ITS CREDITORS AND SHOULD BE READ TOGETHER WITH THIS
DISCLOSURE STATEMENT IN ORDER THAT AN INTELLIGENT AND INFORMED
JUDGMENT CONCERNING THE PLAN CAN BE MADE.

Dated: Sleepy Hollow, New York
       December 9, 2019

HEADLESS HORSEMAN ENTITIES, INC.


By: /s/ Wayne Jeffers
        Wayne Jeffers,
          President

RATTET PLLC
Attorneys for the Debtor
202 Mamaroneck Avenue
White Plains, New York 10601
(914) 381-7400



By: /s/ Robert L. Rattet
   Robert L. Rattet

                                                28
29
